This is an appeal from the order of the District Court denying bail.
It appears from the record that the relator was charged by indictment with the offense of rape. In the judgment and order of the District Court it appears that evidence was heard. No statement of the evidence heard is before this court. The indictment charges a capital offense, and the question of right to bail would depend upon the evidence heard. Not having the evidence before us we are not in a position to pass upon its sufficiency and must assume that the trial judge, in denying bail, was justified by the facts before him.
The application for a writ of habeas corpus is therefore denied and the relator ordered remanded to custody.
Affirmed. *Page 652